,           Case 3:20-cv-00112-KGB Document 1 Filed 04/08/20 Page 1 of 12
                                                                                               FILED
                                                                                             U.S:DISTRICT COURT
                                                                                         EASTERN DISTRICT ARKANSAS

                          IN THE UNITED STATES DISTRICT COURT                                  APR O8 2020
                             EASTERN DISTRICT OF ARKANSAS
                                   NORTHERN DIVISION       JA




    RATNER STEEL SUPPLY CO.,
    and MARK RATNER

                      ORIGINAL COMPLAINT-COLLECTIVE ACTION


          COMES NOW Plaintiff Nelson Harris ("Plaintiff"), individually and on behalf of all

    others similarly situated, by and through his attorneys April Rheaume and Josh Sanford

    of Sanford Law Firm, PLLC, and for his Original Complaint against Defendants Ratner

    Steel Supply Co., and Mark Ratner (collectively "Defendant" or "Defendants"), he states

    and alleges as follows:

                                 I.       JURISDICTION AND VENUE

           1.    Plaintiff, individually and on behalf of all others similarly situated, bring this

    action under the Fair Labor Standards Act, 29 U.S.C. § 201, et seq. ("FLSA"), and the

    Arkansas Minimum Wage Act, Ark. Code Ann. § 11-4-201, et seq. ("AMWA"), for

    declaratory judgment, monetary damages, liquidated damages, prejudgment interest,

    and costs, including reasonable attorneys' fees as a result of Defendant's failure to pay

    Plaintiff and the others proper overtime compensation for all hours worked.

          2.     The United States District Court for the Eastern District of Arkansas has

    subject matter jurisdiction over this suit under the provisions of 28 U.S.C. § 1331

    because this suit raises federal questions under the FLSA.
                                                    Page 1 of 11
                              Nelson Harris, et al. v. Ratner Steel Supply Co., et al.
                                   U.S.D.C. (E.D. Ark.) Case No. 3:20-cv-_
                                     Original Complaint-Collective Action
        Case 3:20-cv-00112-KGB Document 1 Filed 04/08/20 Page 2 of 12



       3.     Plaintiffs claims under the AMWA form part of the same case or

controversy and arise out of the same facts as the FLSA claims alleged in this

Complaint. Therefore, this Court has supplemental jurisdiction over Plaintiffs AMWA

claims pursuant to 28 U.S.C. § 1367(a).

      4.      Defendant conducts business within the State of Arkansas, operating and

managing a steel supply company in Mississippi County.

       5.     Venue lies properly within this Court under 28 U.S.C. § 1391(b)(1) and

(c)(2), because the State of Arkansas has personal jurisdiction over Defendant, and

Defendant therefore "resides" in Arkansas.

       6.     Plaintiff was employed by Defendant at its steel supply company located

in the Northern Division of the Eastern District of Arkansas.

       7.     The acts alleged in this Complaint had their principal effect within the

Northern Division of the Eastern District of Arkansas, and venue is proper in this Court

pursuant to 28 U.S.C. § 1391.

                                      II.      THE PARTIES

       8.     Plaintiff is a citizen of the United States and a resident and domiciliary of

the State of Arkansas.

       9.     Separate Defendant Ratner Steel Supply Co. ("Ratner Steel") operates a

steel supply business in Arkansas but, upon information and belief, is not registered as

a business with the Arkansas Secretary of State.

       10.    Ratner Steel is registered in Minnesota as a domestic, limited partnership.




                                               Page 2 of 11
                         Nelson Harris, et al. v. Ratner Steel Supply Co., et al.
                              U.S.D.C. (E.D. Ark.) Case No. 3:20-cv-_
                                Original Complaint-Collective Action
        Case 3:20-cv-00112-KGB Document 1 Filed 04/08/20 Page 3 of 12



       11.    Ratner Steel's registered agent for service in Minnesota is currently

unlisted, but their registered address for service is 2500 County Road B, Roseville,

Minnesota 55113. This is also their listed principal place of business.

       12.    Separate Defendant Mark Ratner ("M. Ratner") is an individual and a

resident of Minnesota.

       13.    Defendants maintain a website at https://www.ratnersteel.com/.

                              Ill.     FACTUAL ALLEGATIONS

       14.    Plaintiff repeats and re-alleges all previous paragraphs of this Complaint

as though fully incorporated in this section.

       15.    M. Ratner is the owner, principal, officer and/or director of Ratner Steel.

       16.    M. Ratner manages and controls the day-to-day operations of Ratner

Steel, including but not limited to the decision to not pay Plaintiff a sufficient premium for

hours worked in excess of forty (40) per week.

       17.    During each of the three years preceding the filing of this Complaint,

Defendant employed at least two individuals who were engaged in interstate commerce

or in the production of goods for interstate commerce, or had employees handling,

selling, or otherwise working on goods or materials that had been moved in or produced

for commerce by any person.

       18.    Defendant's annual gross volume of sales made or business done was not

less than $500,000.00 (exclusive of excise taxes at the retail level that are separately

stated) during each of the three calendar years preceding the filing of this complaint.

       19.    At all times material herein, Defendant was an "employer" of Plaintiff and

similarly situated employees within the meaning of the FLSA and the AMWA.

                                               Page 3 of 11
                         Nelson Harris, et al. v. Ratner Steel Supply Co., et al.
                              U.S.D.C. (E.D. Ark.) Case No. 3:20-cv-_
                                Original Complaint-Collective Action
       Case 3:20-cv-00112-KGB Document 1 Filed 04/08/20 Page 4 of 12



      20.    Defendant owns and operates a steel supply company which has

locations in Minnesota, Indiana and Arkansas.

      21.    At all times material herein, Plaintiff and those similarly situated have been

entitled to the rights, protections and benefits provided under the FLSA.

      22.    At all times material herein, Defendant classified Plaintiff as nonexempt

from the overtime requirements of the FLSA and paid him an hourly wage.

      23.    Defendant employed Plaintiff as a temporary hourly employee from

August of 2017 to August of 2018, and as a permanent hourly employee from August of

2018 to March of 2020.

      24.    At all relevant times herein, Defendant directly hired Plaintiff and similarly

situated employees to work at its steel supply company, paid them wages and benefits,

controlled their work schedules, duties, protocols, applications, assignments and

employment conditions, and kept at least some records regarding their employment.

      25.    Plaintiff worked for Defendant as an overhead crane line operator, and his

duties included loading lines and moving coils.

      26.     Plaintiff regularly worked in excess of forty (40) hours a week while

working for Defendant.

      27.     In addition to their regular pay, Plaintiff and similarly situated employees

received a safety bonus for each quarter that there were no accidents at their shop.

      28.    These bonuses were a form of compensation to Plaintiff and similarly

situated employees.

      29.    During weeks in which Plaintiff and similarly situated employees worked

over forty (40) hours, Defendant paid an improper overtime rate because Defendant

                                               Page4of 11
                         Nelson Harris, et al. v. Ratner Steel Supply Co., et al.
                              U.S.D.C. (E.D. Ark.) Case No. 3:20-cv-_
                                Original Complaint-Collective Action
         Case 3:20-cv-00112-KGB Document 1 Filed 04/08/20 Page 5 of 12



failed to include the value of the bonuses that Defendant provided to Plaintiff and

similarly situated employees when calculating their overtime rate.

       30.      Section 778.208 of Title 29 of the CFR requires that all forms of

compensation, such as nondiscretionary bonuses, "must be totaled in with other

earnings to determine the regular rate on which overtime pay must be based."

       31.     Therefore, Defendant violated the FLSA by not including all forms of

compensation, such as nondiscretionary bonuses, in the regular rate when calculating

Plaintiff's and similarly situated employees' overtime pay.

       32.     Upon information and belief, Defendant's bonus policy was the same at all

of its locations.

       33.     At all relevant times herein, Defendant has deprived Plaintiff and similarly

situated employees of proper overtime compensation for all of the hours worked over

forty (40) per week.

       34.     Defendant knew or showed reckless disregard for whether its actions

violated the FLSA.

                    IV.    REPRESENTATIVE ACTION ALLEGATIONS

       35.     Plaintiff repeats and re-alleges all previous paragraphs of this Complaint

as though fully incorporated in this section.

       36.     Plaintiff brings their FLSA claim on behalf of all other nonexempt

employees who received a safety bonus and were employed by Defendant at any time

within the applicable statute of limitations period, and who are entitled to payment of the

following types of damages:



                                              Page 5 of 11
                          Nelson Hams, et al. v. Ratner Steel Supply Co., et al.
                               U.S.D.C. (E.D. Ark.) Case No. 3:20-cv-_
                                 Original Complaint-Collective Action
          Case 3:20-cv-00112-KGB Document 1 Filed 04/08/20 Page 6 of 12



         A.     Payment of a lawful overtime premium for all hours worked for Defendant

in excess of forty (40) hours in a week;

         B.     Liquidated damages; and

         C.     Attorney's fees and costs

         4 7.   Plaintiff proposes the following collective under the FLSA:

                All hourly employees in the past three years who earned
                    a safety bonus in connection with work performed
                     any week in which they worked over forty hours.

         48.    In conformity with the requirements of FLSA Section 16(b), Plaintiff has

filed or will soon file a written Consent to Join this lawsuit.

         49.    The relevant time period dates back three years from the date on which

Plaintiffs Original Complaint-Collective Action was filed herein and continues forward

through the date of judgment pursuant to 29 U.S.C. § 255(a), except as set forth herein

below.

         50.    The proposed FLSA collective members are similarly situated in that they

share these traits:

         A.     They were classified or should have been classified as by Defendant non-

exempt from the overtime requirements of the FLSA;

         B.     They received a safety bonus;

         C.     They worked over forty (40) hours in at least one week connected with

earning the safety bonus; and

         D.     They were subject to Defendant's common policy of improperly calculating

overtime pay for hours worked over forty (40) per week.




                                               Page 6 of 11
                         Nelson Harris, et al. v. Ratner Steel Supply Co., et al.
                              U.S.D.C. (E.D. Ark.) Case No. 3:20-cv-_
                                Original Complaint-Collective Action
        Case 3:20-cv-00112-KGB Document 1 Filed 04/08/20 Page 7 of 12



       51.     Plaintiff is unable to state the exact number of the class but believe that

there are approximately twenty-five (25) other employees who received an improperly

calculated overtime rate due to the safety bonus.

       52.     Defendant can readily identify the members of the Section 16(b) class

which encompasses all employees who received a safety bonus and worked over forty

hours in any week within the past three years.

       53.    The names and physical and mailing addresses of the FLSA collective

action plaintiffs are available from Defendant, and a Court-approved Notice should be

provided to the FLSA collective action plaintiffs via first class mail and email to their last

known physical and electronic mailing addresses as soon as possible, together with

other documents and information descriptive of Plaintiff's FLSA claim.

                              V.       FIRST CLAIM FOR RELIEF
                       (Individual Claim for Violation of the FLSA)

       54.     Plaintiff repeats and re-alleges all the preceding paragraphs of this

Complaint as if fully set forth in this section.

       55.     Plaintiff asserts this claim for damages and declaratory relief pursuant to

the FLSA, 29 U.S.C. § 201, et seq.

       56.     29 U.S.C. § 207 requires employers to pay employees one and one-half

(1.5) times the employee's regular rate for all hours that the employee works in excess

of forty (40) per week.

       57.     Defendant      classified      Plaintiff    as     nonexempt          from   the   overtime

requirements of the FLSA.

       58.     Defendant violated 29 U.S.C. § 207 by not paying Plaintiff a proper

overtime rate for all hours worked in excess of forty (40) per week.
                                                Page 7 of 11
                          Nelson Harris, et al. v. Ratner Steel Supply Co., et al.
                               U.S.D.C. (E.D. Ark.) Case No. 3:20-cv-_
                                 Original Complaint-Collective Action
        Case 3:20-cv-00112-KGB Document 1 Filed 04/08/20 Page 8 of 12



       59.     Defendant violated Section 778.208 of Title 29 of the Code of Federal

Regulations by not including all forms of compensation, including nondiscretionary

bonuses, for Plaintiff in his regular rate when calculating his overtime pay.

       60.     Defendant's conduct and practice, as described above, has been and is

willful, intentional, unreasonable, arbitrary and in bad faith.

       61.     By reason of the unlawful acts alleged in this Complaint, Defendant is

liable to Plaintiff for, and Plaintiff seeks, unpaid overtime wages, liquidated damages,

and costs, including reasonable attorney's fees as provided by the FLSA.

       62.    Alternatively, should the Court find that Defendant acted in good faith in

failing to pay Plaintiff as provided by the FLSA, Plaintiff is entitled to an award of

prejudgment interest at the applicable legal rate.

                          VI.    SECOND CLAIM FOR RELIEF
                   (Collective Action Claim for Violation of the FLSA)

       63.     Plaintiff repeats and re-alleges all the preceding paragraphs of this

Complaint as if fully set forth in this section.

       64.     Plaintiff brings this collective action on behalf of himself and all other

employees who were employed by Defendant and received a safety bonus, to recover

monetary damages owed by Defendant to Plaintiff and members of the putative

collective for overtime compensation for all the hours they worked in excess of forty (40)

each week.

       65.    29 U.S.C. § 207 requires employers to pay employees one and one-half

(1.5) times the employee's regular rate for all hours that the employee works in excess

of forty (40) per week.


                                                Page 8 of 11
                          Nelson Harris, et al. v. Ratner Steel Supply Co., et al.
                               U.S.D.C. (E.D. Ark.) Case No. 3:20-cv-_
                                 Original Complaint-Collective Action
        Case 3:20-cv-00112-KGB Document 1 Filed 04/08/20 Page 9 of 12



       66.    Defendant violated Section 778.208 of Title 29 of the CFR by not including

all forms of compensation, such as nondiscretionary bonuses, given to Plaintiff and

those similarly situated in their regular rate when calculating their overtime pay.

       67.    Upon information and belief, Plaintiff and all or almost all employees who

received the safety bonus worked more than forty (40) hours in a week in at least one

relevant week.

       68.    Upon information and belief, Defendant failed to pay these workers at the

proper overtime rate.

       69.    Defendant's conduct and practice, as described above, has been and is

willful, intentional, unreasonable, arbitrary and in bad faith.

       70.    By reason of the unlawful acts alleged in this Complaint, Defendant is

liable to Plaintiff and all those similarly situated for, and Plaintiff and all those similarly

situated seek, unpaid overtime wages, liquidated damages, and costs, including

reasonable attorney's fees as provided by the FLSA.

       71.    Alternatively, should the Court find that Defendant acted in good faith in

failing to pay Plaintiff and all those similarly situated as provided for by the FLSA,

Plaintiff and all those similarly situated are entitled to an award of prejudgment interest

at the applicable legal rate.

                             VII.     THIRD CAUSE OF ACTION
                      (Individual Claim for Violation of the AMWA)

       72.    Plaintiff repeats and re-alleges all previous paragraphs of this Complaint

as though fully incorporated in this section.

       73.    Plaintiff asserts these claims for damages and declaratory relief pursuant

to the AMWA, Ark. Code Ann.§ 11-4-201, et seq.
                                               Page 9 of 11
                         Nelson Harris, et al. v. Ratner Steel Supply Co., et al.
                              U.S.D.C. (E.D. Ark.) Case No. 3:20-cv-_
                                Original Complaint-Collective Action
       Case 3:20-cv-00112-KGB Document 1 Filed 04/08/20 Page 10 of 12



       74.    At all times relevant to this Complaint, Defendant was Plaintiffs

"employer" within the meaning of the AMWA, Ark. Code Ann.§ 11-4-203(4).

       75.    AMWA Sections 210 and 211 require employers to pay all employees a

minimum wage for all hours worked up to forty in one week and to pay one and one-half

times regular wages for all hours worked over forty hours in a week, unless an

employee meets the exemption requirements of 29 U.S.C. § 213 and accompanying

DOL regulations.

       76.    At all times relevant to this Complaint, Defendant failed to pay Plaintiff a

proper overtime premium as required under the AMWA.

       77.    Despite the entitlement of Plaintiff to overtime payments under the AMWA,

Defendant failed to pay Plaintiff an overtime rate of one and one-half times his regular

rate of pay for all hours worked over forty (40) in each week.

       78.    Defendant's failure to pay proper overtime wages was willful.

       79.    By reason of the unlawful acts alleged herein, Defendant is liable to

Plaintiff for monetary damages, liquidated damages, and costs, including reasonable

attorneys' fees, for all violations that occurred within the 3 years prior to the filing of this

Complaint pursuant to Ark. Code Ann. § 11-4-218.

                                VIII.    PRAYER FOR RELIEF

       WHEREFORE, premises considered, Plaintiff Nelson Harris, each individually on

behalf of all others similarly situated, respectfully prays as follows:

       A.     That each Defendant be summoned to appear and answer this Complaint;

       B.     A declaratory judgment that Defendant's practices alleged herein violate

the FLSA and the AMWA;

                                              Page 10 of 11
                         Nelson Harris, et al. v. Ratner Steel Supply Co., et al.
                              U.S.D.C. (E.D. Ark.) Case No. 3:20-cv-_
                                Original Complaint-Collective Action
      Case 3:20-cv-00112-KGB Document 1 Filed 04/08/20 Page 11 of 12



     C.    Judgment for damages for all unpaid overtime wage compensation owed

under the FLSA and the AMWA;

     D.    Judgment for liquidated damages under the FLSA and the AMWA;

     E.    For a reasonable attorney's fee, costs, and pre-judgment interest; and

     F.    Such other relief as this Court may deem just and proper.

                                           Respectfully submitted,

                                           NELSON HARRIS, Individually
                                           and on Behalf of All Others
                                           Similarly Situated, PLAINTIFF

                                           SANFORD LAW FIRM, PLLC
                                           ONE FINANCIAL CENTER
                                           650 SOUTH SHACKLEFORD, SUITE 411
                                           LITTLE ROCK, ARKANSAS 72211
                                           TELEPHONE: (501) 221-0088
                                           F CSIM E: (888) 787-2040
                                                             I




                                           josh@sanfordlawfirm.com




                                         Page 11 of11
                    Nelson Harris, et al. v. Ratner Steel Supply Co., et al.
                         U.S.D.C. (E.D. Ark.) Case No. 3:20-cv-_
                           Original Complaint-Collective Action
       Case 3:20-cv-00112-KGB Document 1 Filed 04/08/20 Page 12 of 12



                     IN THE UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF ARKANSAS
                              NORTHERN DIVISION


NELSON HARRIS, Individually and on                                            PLAINTIFF
Behalf of All Others Similarly Situated


vs.                                 No. 3:20-cv-


RATNER STEEL SUPPLY CO.,                                                  DEFENDANTS
and MARK RATNER


                      CONSENT TO JOIN COLLECTIVE ACTION


        I was employed as an hourly worker for Ratner Steel Supply Co. and Mark Ratner
within the past three (3) years. I understand this lawsuit is being brought under the Fair
Labor Standards Act for miscalculated overtime wages. I consent to becoming a party-
plaintiff in this lawsuit, to be represented by Sanford Law Firm, PLLC, and to be bound
by any settlement of this action or adjudication by the Court.




                                                NELSON HARRIS
                                                April 8, 2020




Josh Sanford, Esq.
SANFORD LAW FIRM, PLLC
One Financial Center
650 South Shackleford Road, Suite 411
Little Rock, Arkansas 72211
Telephone: (501) 221-0088
Facsimile: (888) 787-2040
josh@sanfordlawfirm.com
